Citation Nr: 0934768	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  02-08 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bipolar disorder, 
depressive type.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for Meniere's disease 
with hearing loss and tinnitus.  

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, C.L.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to June 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2001, April 2002, and January 2003 
rating decisions by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board denied the first two 
claims by way of a July 2005 decision.  It remanded the issue 
of entitlement to service connection for PTSD.  

The Veteran appealed the Board's July 2005 decision to deny 
the reopening of claims for service connection for bipolar 
disorder and Meniere's disease.  In January 2007, the United 
States Court of Appeals for Veterans Claims (Court) granted a 
Joint Motion of the Veteran and VA to vacate and remand the 
Board's decision with respect to those claims.

The Veteran presented testimony at a Board hearing January 
2005.  A transcript of the hearing is associated with the 
Veteran's claims folder.  In July 2009, additional 
documentary evidence was received at the Board with a written 
waiver of preliminary RO consideration. 

The issues of entitlement to service connection for PTSD, and 
whether new and material evidence has been received to reopen 
a claim for service connection for Meniere's disease with 
hearing loss and tinnitus, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO.



FINDINGS OF FACT

1.  By rating decision in December 1995, the RO denied the 
Veteran's application to reopen her claim to entitlement to 
service connection for bipolar disorder, depressive type; a 
timely notice of disagreement was not received to initiate an 
appeal from that determination.

2.  Evidence received since the December 1995 rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for bipolar disorder, depressive type.

3.  The Veteran suffered a personal assault during her active 
duty service. 


CONCLUSIONS OF LAW

1.  The December 1995 rating decision that denied service 
connection for bipolar disorder, depressive type is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has not been received to reopen 
the Veteran's claim of entitlement to service connection for 
bipolar disorder, depressive type.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated November 2001 and October 2002 (prior to the 
April 2002 and January 2003 rating decisions).   

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the RO sent the Veteran a 
correspondence in December 2007 that fully complies with 
Dingess.   

VA has obtained service treatment  records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims 
file; and the appellant has not contended otherwise.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants. Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished 
the appellant with an adequate notice letter as to the 
bipolar disorder issue in December 2007.  It set forth the 
criteria for entitlement to the benefit sought by the 
appellant, and included discussion of new and material 
evidence so as to comply with the Kent requirements.  The 
Board believes that the December 2007 notice constituted 
adequate notice to the appellant as to the bipolar disorder 
issue.   

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

New and Material Evidence to Reopen a Claim of Service 
Connection for Bipolar Disorder, Depressive Type

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the 
RO is to issue a statement of the case.  38 C.F.R. § 19.26.  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen was filed before August 29, 2001; 
consequently, the former version of 
§ 3.156 applies.  38 C.F.R. § 3.156(a) (2001) provides as 
follows:   

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the claim.   

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The Veteran's claim for service connection for bipolar 
disorder, depressive type was denied by way of a December 
1995 rating decision.  The Veteran failed to file a timely 
notice of disagreement.  Consequently, the December 1995 
decision became final.  The evidence on record at the time of 
the December 1995 denial included service treatment records; 
extensive post-service treatment records from multiple Air 
Force Bases and Army Medical Centers; an October 1995 VA 
psychiatric examination  report; and statements from the 
Veteran expressing her belief that her bipolar disorder was 
related to her active duty service.  The post-service 
treatment records and the October 1995 VA examination report 
all show that the Veteran suffered from bipolar disorder, 
depressive type.  The RO denied the claim after finding that 
there was no evidence that her bipolar disorder, depressive 
type was either incurred in or aggravated during active duty 
service, nor was it manifested within one year of discharge 
from active duty service.

Evidence received since the December 1995 rating decision 
includes VA medical records and private medical records, both 
demonstrating that the Veteran continues to receive treatment 
for her psychiatric problems, including bipolar disorder, 
depressive type.  The evidence also includes various 
statements from the Veteran regarding her psychiatric 
problems, including her hearing testimony, which essentially 
repeat her earlier contentions that her bipolar disorder is 
related to her active duty service.

As noted above, the RO denied the Veteran's claim for service 
connection for bipolar disorder, depressive type, in December 
1995 because there was no evidence of a nexus between the 
Veteran's psychiatric disorder and her active duty service.  
In reviewing the evidence of record received since the 
December 1995 rating decision (including medical records 
received in July 2009), the Board finds that it is all new in 
that it was not of record at the time of the 1995 rating 
decision; however, it only shows that the Veteran: 1) 
continues to suffer from psychiatric problems and 2) 
continues to believe that her psychiatric problems are 
related to service.  Both of these elements were already 
reflected by the evidence of record at the time of the 
December 1995 rating decision.  Thus, the evidence received 
since the December 1995 decision is simply cumulative of 
evidence that was already of record.  The evidence received 
is not material because it fails to address the basis for the 
previous denial.  The evidence does not address the issue of 
whether or not there is an etiological relationship between 
the Veteran's bipolar disorder and her active duty service.  
The Board finds that the evidence received since the December 
1995 rating decision is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the claim.  As the 
evidence is not new and material, the claim for entitlement 
to service connection for bipolar disorder, depressive type, 
has not been reopened.

Service Connection for PTSD

The Board views the Veteran's PTSD claim as separate from 
that contemplated by the December 1995 final rating decision 
which denied service connection for a bipolar disorder.  See 
Boggs v. Peake, 520 F.3d 1330 (Fed.Cir. 2008).  As such it is 
a claim to be considered under a merits analysis, not a new 
and material evidence analysis.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

The Veteran's PTSD claim is based on her assertion that she 
was the victim of a personal assault during service.  The 
provisions of 38 C.F.R. § 3.304(f)(3) allow for consideration 
of evidence from sources other than the Veteran's service 
records when determining if the claimed stressor took place.  
VA may submit evidence to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  

In this case, there are two opinions regarding the alleged 
stressor.  An August 2005 examiner concluded that there was 
no evidence of any behavioral changes that indicated that a 
personal attack may have occurred.  However, a February 2008 
VA examiner noted that there was both evidence to support the 
claimed assault and evidence against it.  The examiner did 
note a clinical entry showing that the Veteran sought an 
evaluation for unprotected intercourse.  The examiner 
commented that it was not unusual for women who have been 
raped to request such an examination without mentioning that 
it was rape.  The examiner also noted a subsequent mental 
health consultation could possibly be related to the attack, 
although it would be speculative without further 
documentation.  The examiner also noted that performance 
evaluations referred to personal problems, although they did 
not document any sexual trauma.  After noting all the 
contradictions in the evidence, the February 2008 VA examiner 
nevertheless opined that "it is at least as likely as not 
(50/50) probability that the patient experienced a sexual 
assault while on active duty in July 1977."  Although the 
negative August 2005 opinion was based on a review of the 
record and is fully adequate, the Board believes that this is 
a case where the negative evidence is in a state of equipoise 
with the positive evidence on the threshold question of 
whether the claimed personal assault stressor took place.  
Pursuant to 38 U.S.C.A.§ 5107(b), in such a case the benefit 
of the doubt goes to the Veteran.  The Board therefore finds 
that the Veteran did suffer a personal assault during active 
duty service. 




ORDER

New and material evidence has not been received to reopen the 
Veteran's claim for entitlement to service connection for 
bipolar disorder, depressive type.  To this extent, the 
appeal is denied.

The Veteran's claimed PTSD stressor has been corroborated.  
To this extent, the appeal is granted, subject to the 
directions set forth in the remand section of this decision.  


REMAND

Meniere's disease
As noted in the Board's June 2007 Remand, in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court determined that, 
in attempts to reopen claims subject to prior final denials, 
the Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
both to notify the claimant of the evidence and information 
that is necessary to reopen the claim, and to notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  The Court also found that, in order 
to satisfy the legislative intent underlying the VCAA notice 
requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their 
claims, the VCAA requires, in the context of a claim to 
reopen, that VA look at the bases for the denial in the prior 
decision, and respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.

Regarding the issue of whether new and material evidence has 
been received to reopen a claim for service connection for 
Meniere's disease with hearing loss and tinnitus, the RO sent 
the Veteran a December 2007 VCAA letter that at first glance, 
appears to comply with Kent.  However, the RO stated that the 
claim was denied because there was "no evidence showing the 
condition was incurred in or was aggravated by service."  In 
fact, the claim was previously denied because the RO found 
that the Veteran's Meniere's disease existed prior to 
service.  As such, the information and evidence that is 
needed to substantiate the Veteran's claim differs somewhat 
from a typical claim for service connection.  With regards to 
this claim, the Veteran must provide evidence that her pre-
existing condition was aggravated beyond the natural progress 
of the disease.  The Board finds that this is not made clear 
to the Veteran in the December 2007 correspondence.    

The United States Court of Appeals for Veterans Claims 
(Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that 
a remand by the Board confers on the Veteran, as a matter of 
law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.

PTSD
While the February 2008 opinion supports the veteran's 
position that she was exposed to an in-service stressor; 
there does not appear to be a medical opinion that links PTSD 
to that stressor.  As such, the Board finds that the claim 
must be remanded for another VA examination for the purpose 
of determining whether it is as likely as not that the 
veteran suffers from PTSD which is related to the 
corroborated personal assault.  
  
Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to comply with Kent v. Nicholson, 20 Vet. 
App. 1 (2006), to include furnishing the 
Veteran with a letter informing her of 
evidence and information that is 
necessary to reopen the claim for service 
connection for Meniere's disease with 
hearing loss and tinnitus, and also 
informing her of the evidence and 
information that is necessary to 
substantiate this claim. In the letter, 
the RO should note the basis for the 
prior denial of service connection, and 
describe what evidence would be necessary 
to substantiate the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial.

2.  The veteran should be afforded a VA 
PTSD examination.  The claims file must 
be made available to the examiner for 
review in connection with the 
examination.  The examiner should be 
clearly informed that the fact of an 
inservice personal assault has been 
corroborated and is conceded by VA.  

Following a review of the relevant 
medical evidence in the claims file, to 
include the service medical records and 
post-service medical records; the medical 
history obtained from the veteran; the 
clinical evaluation; and any tests that 
are deemed necessary, the examiner should 
be asked whether it is at least as likely 
as not (a 50 percent or more likelihood) 
that that the Veteran suffers from PTSD 
which is causally linked to the 
corroborated personal assault during 
service.  A clear rationale is requested 
for any opinions. 

3.  The RO should then review the claims 
file and determine if new and material 
evidence has been received to reopen the 
claim of service connection for Meniere's 
disease with hearing loss and tinnitus, 
and, if so, whether service connection is 
warranted under a merits analysis.  It 
should also determine if service 
connection is warranted for PTSD under a 
merits analysis.  If the RO's 
determination as to any question is 
adverse to the Veteran, then the Veteran 
and her representative should be 
furnished an appropriate supplemental 
statement of the case.  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


